Proceeding pursuant to CPLR article 78 to review a determination of the respondent Arthur Y. Webb, the Commissioner of the New York State Office of Mental Retardation and Developmental Disabilities, dated October 21, 1986, which, after a hearing, approved the establishment of a community residential facility at the location desired by the respondent H. William Schmitz, Chief Executive Officer of the Maryhaven Center of Hope, rather than at the alternative sites proposed by the petitioner.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
Contrary to the petitioner’s contentions, the Commissioner’s determination, which rejected its objections to the establishment of a community residential facility at the location selected by the respondent Commissioner Webb, is supported by substantial evidence (see, Mental Hygiene Law § 41.34 [c]; Town of Ramapo v Webb, 137 AD2d 518). Moreover, the petitioner failed to proffer any evidence demonstrating that the establishment of the facility will cause an overconcentra*1024tion of similar facilities, thereby altering the character of the area involved (see, Mental Hygiene Law §41.34 [c]; Town of Ramapo v Webb, supra), or that the alternate sites it proposed were superior to that selected by the respondent Commissioner Webb (see, Matter of Town of Oyster Bay v Webb, 111 AD2d 760).
We have reviewed the petitioner’s remaining contentions and find them to be without merit. Eiber, J. P., Kooper, Spatt and Harwood, JJ., concur.